Name: 2003/786/EC: Decision of the European Parliament and of the Council of 9 October 2003 on the mobilisation of the EU Solidarity Fund in accordance with point 3 of the Interinstitutional Agreement of 7 November 2002 between the European Parliament, the Council and the Commission on the financing of the European Union Solidarity Fund, supplementing the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure (fires in Portugal)
 Type: Decision
 Subject Matter: EU finance;  deterioration of the environment;  financing and investment;  cooperation policy;  Europe
 Date Published: 2003-11-08

 Avis juridique important|32003D07862003/786/EC: Decision of the European Parliament and of the Council of 9 October 2003 on the mobilisation of the EU Solidarity Fund in accordance with point 3 of the Interinstitutional Agreement of 7 November 2002 between the European Parliament, the Council and the Commission on the financing of the European Union Solidarity Fund, supplementing the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure (fires in Portugal) Official Journal L 290 , 08/11/2003 P. 0041 - 0041Decision of the European Parliament and of the Councilof 9 October 2003on the mobilisation of the EU Solidarity Fund in accordance with point 3 of the Interinstitutional Agreement of 7 November 2002 between the European Parliament, the Council and the Commission on the financing of the European Union Solidarity Fund, supplementing the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure (fires in Portugal)(2003/786/EC)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Interinstitutional Agreement of 7 November 2002 between the European Parliament, the Council and the Commission on the financing of the European Union Solidarity Fund, supplementing the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure(1), and in particular point 3 thereof,Having regard to Council Regulation (EC) No 2012/2002 of 11 November 2002 establishing the European Union Solidarity Fund(2),Having regard to the proposal from the Commission,Whereas:(1) The European Union has created a European Union Solidarity Fund (the "Fund") to show solidarity with the population of regions struck by disasters.(2) Portugal submitted an application to mobilise the Fund on 13 August 2003, concerning a fire-related disaster.(3) The Interinstitutional Agreement of 7 November 2002 allows the mobilisation of the Fund within the annual ceiling of EUR 1 billion.(4) The fire-related disaster in Portugal meets the conditions for mobilising the Fund,HAVE DECIDED AS FOLLOWS:Article 1For the general budget of the European Union for the financial year 2003, the European Union Solidarity Fund shall be mobilised to provide the sum of EUR 48,539 million in commitment appropriations.Article 2This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 9 October 2003.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentF. Frattini(1) OJ C 283, 20.11.2002, p. 1.(2) OJ L 311, 14.11.2002, p. 3.